DECISION
The application of the above-named defendant for a review of the sentence of 6 years together with a fine of $2000, imposed on January 8th, 1967, was fully heard and after a.careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentencing court by order dated the 9th of April, 1969, which clarified the sentencing commitment ordered that the imprisonment and fine would run concurrently and that the defendant should receive credit for the time served in lieu of payment of said fine since the 20th day of January, 1967. The defendant was eligible for parole consideration February 1968. He was passed to discharge which is April 5, 1971; with the new order clarifying the sentence the fine will be paid October 16, 1969. This complies, then, with Spindler vs. State of Montana, reported Volume 25 State Reporter, page 674 and, also State vs. Bogue, 142 Mont. 459, 384 P2d, 749. That is to say the fine in no way lengthens the term of the six year sentence. We wish to thank Duane Sell, Esq., of the Montana Defenders for his assistance to the defendant.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.